—Determination unanimously confirmed and petition dismissed. Memorandum: The determination of the Hearing Officer that petitioner violated 7 NYCRR 270.2 (B) (14) (i) was supported by substantial evidence (see, Matter of Hernandez v LeFevre, 150 AD2d 954, 955, lv denied 74 NY2d 615).
Petitioner’s other contentions were not raised in his administrative appeal and are, therefore, beyond the scope of our *1047review (see, Matter of Nelson v Coughlin, 188 AD2d 1071). (Article 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Callahan, J. P., Pine, Fallon, Doerr and Boehm, JJ.